                                            Case 4:20-cv-00255-DMR Document 17 Filed 04/27/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        PETER LIK,                                      Case No. 20-cv-00255-DMR
                                   8                     Plaintiff,
                                                                                            ORDER ON EX PARTE MOTION FOR
                                   9               v.                                       EARLY DISCOVERY
                                  10        JOHN DOE,                                       Re: Dkt. No. 13
                                  11                     Defendant.

                                  12            Plaintiff Peter Lik filed this case on January 13, 2020, alleging state and federal claims
Northern District of California
 United States District Court




                                  13   against an anonymous internet user who Lik claims is impersonating him online. [Docket No. 1

                                  14   (“Compl.”).] Lik now seeks leave to conduct discovery prior to the Rule 26 conference so that he

                                  15   may ascertain the identity of the as-of-yet unnamed defendant (“Doe”). [Docket No. 13 (“Mot.”).]

                                  16   Specifically, Lik requests permission to issue an early third-party subpoena to Facebook, Inc.

                                  17   (“Facebook”) to identify Doe, who allegedly created an imposter Facebook account using the name

                                  18   “Peter Lik.”

                                  19            For the reasons stated below, the motion is denied without prejudice.

                                  20   I.       BACKGROUND

                                  21            Lik represents that he is a “world-renowned fine art photographer.” Compl. ¶ 2. He has

                                  22   copyright registrations on his photographs, and trademark registrations for his business name. Id. ¶

                                  23   10. Lik has both a business and a personal account on Facebook. Id. ¶ 11. He alleges that Doe has

                                  24   created an imposter account on Facebook under his name, and uses the account to “mislead Mr.

                                  25   Lik’s collectors, potential customers, and fans, post highly offensive content, and communicate

                                  26   directly with individuals who are seeking to communicate with Mr. Lik.” Id. ¶ 3. For example, the
                                       fake account posts sexual statements, references drug use, and makes racist statements. Id. ¶¶ 15-
                                  27
                                       19. According to Lik, Doe communicates with Lik’s collectors, potential customers, and fans,
                                  28
                                             Case 4:20-cv-00255-DMR Document 17 Filed 04/27/20 Page 2 of 4




                                   1   purporting to be Lik. Id. ¶ 20. Doe allegedly makes inappropriate and offensive statements, such

                                   2   as telling a fan to “imagine him punching her in the face.” Id. ¶ 21.

                                   3            Lik brings claims against Doe for copyright infringement, false association, defamation,

                                   4   false light, and intentional interference with prospective economic advantage. Through this motion,

                                   5   he seeks to serve an early third-party subpoena on Facebook in order to identify Doe and name him

                                   6   in this action.

                                   7   II.      LEGAL STANDARD

                                   8            Generally, a party may not initiate discovery before the parties have met and conferred

                                   9   pursuant to Federal Rule of Civil Procedure 26(f). However, a court may authorize earlier discovery

                                  10   “for the parties’ and witnesses’ convenience and in the interests of justice.” Fed. R. Civ. P. 26(d)(3).

                                  11   Courts have permitted “limited discovery . . . after [the] filing of the complaint to permit the plaintiff

                                  12   to learn the identifying facts necessary to permit service on the defendant.” Columbia Ins. Co. v.
Northern District of California
 United States District Court




                                  13   seescandy.com, 185 F.R.D. 573, 577 (N.D. Cal. 1999); see also Gillespie v. Civiletti, 629 F.2d 637,

                                  14   642 (9th Cir. 1980) (stating that, when the true identity of the defendants is not known before
                                       complaint is filed, a plaintiff “should be given an opportunity through discovery to identify the
                                  15
                                       unknown defendants, unless it is clear that discovery would not uncover the identities, or that the
                                  16
                                       complaint would be dismissed on other grounds”).
                                  17
                                                The plaintiff must demonstrate good cause for early discovery. See Semitool, Inc. v. Tokyo
                                  18
                                       Electron Am., Inc., 208 F.R.D. 273, 276 (N.D. Cal. 2002). In evaluating whether a plaintiff
                                  19
                                       establishes good cause to learn the identity of the defendants through early discovery, courts
                                  20
                                       examine whether the plaintiff (1) identifies the unknown party with “sufficient specificity such that
                                  21
                                       the Court can determine that the defendant is a real person or entity who can be sued in federal
                                  22
                                       court,” (2) recounts “all previous steps taken to locate the elusive defendant,” (3) establishes that
                                  23
                                       the action can withstand a motion to dismiss, and (4) demonstrates a “reasonable likelihood that the
                                  24
                                       discovery process will lead to identifying information about [the] defendant that would make service
                                  25
                                       of process possible.” Columbia Ins. Co., 185 F.R.D. at 578-580.
                                  26
                                       III.     DISCUSSION
                                  27
                                                The first Columbia factor, which looks at whether the plaintiff has identified the missing
                                  28
                                                                                           2
                                          Case 4:20-cv-00255-DMR Document 17 Filed 04/27/20 Page 3 of 4




                                   1   party with “sufficient specificity,” is “necessary to ensure that federal requirements of jurisdiction

                                   2   and justiciability can be satisfied.” Columbia Ins. Co., 185 F.R.D. at 578. Courts examining this

                                   3   factor have considered whether the plaintiff has shown that the court will likely have personal

                                   4   jurisdiction over the defendant. See, e.g., id. at 579 (finding that the first factor was met where there

                                   5   was evidence most of the unknown defendants had a California domicile); JT Foxx Org. v. Palmer,

                                   6   No. 17-cv-02661-DMR, 2017 WL 3617111, at *3 (N.D. Cal. Aug. 23, 2017) (determining that the

                                   7   first factor was not met because the plaintiff did not demonstrate that the court likely had personal

                                   8   jurisdiction over the defendant).

                                   9           In this case, Lik’s complaint and motion contain almost no facts or arguments relevant to

                                  10   whether the court has personal jurisdiction over Doe. The complaint contains no discussion of

                                  11   personal jurisdiction at all, while the motion summarily asserts that Doe “may be subject to

                                  12   jurisdiction in this Court, since the locus of the misconduct is in California, where Facebook is
Northern District of California
 United States District Court




                                  13   located.” Mot. at 4. Lik cites no cases where a court exercised personal jurisdiction over an

                                  14   individual simply because the alleged misconduct arose from that person’s use of a platform hosted
                                       by a business in this district. To the contrary, courts (including this one) have explicitly rejected
                                  15
                                       that argument. See JT Foxx Organization, 2017 WL 3517111, at *5 (finding that the plaintiff failed
                                  16
                                       to adequately plead personal jurisdiction where the plaintiff merely alleged that the Doe defendant
                                  17
                                       operated a blog on Google, which is based in Northern California). None of Lik’s other allegations
                                  18
                                       plausibly infer the existence of personal jurisdiction in this district, particularly since Lik’s
                                  19
                                       investigation revealed that the individual in question is likely located in Michigan. [Docket No. 14-
                                  20
                                       4 (“Tratos Decl.”) ¶ 8.] In sum, the only alleged connection between the facts of this case and
                                  21
                                       California is that Doe’s alleged misconduct occurred through his use of Facebook, whose business
                                  22
                                       is located in this district. This single allegation is insufficient to establish a likelihood that the court
                                  23
                                       can exercise personal jurisdiction over Doe in California.
                                  24
                                               Because the court finds that Lik has not made a sufficient showing on the first Columbia
                                  25
                                       factor, it need not reach the other three. See Berlin Media Art e.k. v. Does 1-654, No. 11-03770
                                  26
                                       JSC, 2001 WL 36383080, at *3 (N.D. Cal. Oct. 18, 2011) (denying the plaintiff’s motion
                                  27
                                       for early discovery solely on the basis that the plaintiff did not make a prima facie showing of
                                  28
                                                                                            3
                                          Case 4:20-cv-00255-DMR Document 17 Filed 04/27/20 Page 4 of 4




                                   1   personal jurisdiction); see also Celestial Inc. v. Swarm Hash, 2012 WL 995273, at *3 (C.D. Cal.

                                   2   Mar. 23, 2012) (denying the plaintiff’s motion for early discovery without prejudice because the

                                   3   plaintiff’s complaint would not survive a motion to dismiss for lack of personal jurisdiction).

                                   4   IV.    CONCLUSION

                                   5          For the foregoing reasons, the court denies Lik’s motion for early discovery without

                                   6   prejudice.

                                   7

                                   8

                                   9
                                  10          IT IS SO ORDERED.

                                  11   Dated: April 27, 2020

                                  12                                                    ______________________________________
Northern District of California




                                                                                                     Donna M. Ryu
 United States District Court




                                  13                                                          United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
